UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4707



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN OBANDO-ROMERO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cr-00381-REP)


Submitted:   July 18, 2007                 Decided:   August 24, 2007


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Mary E.
Maguire, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.    Chuck Rosenberg, United States Attorney, Sara E.
Flannery, Assistant United States Attorney, Bonnie B. Silcox, Third
Year Intern, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Obando-Romero pled guilty to simple assault on a

federal officer, 18 U.S.C.A. § 111(a) (West Supp. 2007) (Count

Two),    and    possession    of   contraband   in    prison,     18   U.S.C.

§ 1791(a)(2) (2000) (Count Three), and was sentenced to forty-one

months    imprisonment.         Obando-Romero   appeals     his    sentence,

contending that his sentence was unreasonable because the district

court applied a two-level enhancement for bodily injury.                 U.S.

Sentencing Guidelines Manual § 2A2.4(b)(2) (2005).           We affirm.

            During a search which revealed that he was in possession

of marijuana, federal inmate Obando-Romero elbowed Correctional

Officer Doyle Cox in the face, breaking his glasses.            Cox suffered

abrasions on his nose and cheeks, and subsequently developed a

black    eye.    At   the    sentencing   hearing,   over   Obando-Romero’s

objection, the district court determined that Cox’s injury was

sufficient to warrant the enhancement.

            Application Note 1 to § 2A2.4 provides that the term

“bodily injury,” as used in § 2A2.4, is defined in the commentary

to USSG § 1B1.1.      Application Note 1(B) to § 1B1.1 defines “bodily

injury” as “any significant injury; e.g., an injury that is painful

and obvious, or is of a type for which medical attention ordinarily

would be sought.”       We review the district court’s determination

that a significant injury was sustained under the clearly erroneous




                                    - 2 -
standard.    United States v. Lancaster, 6 F.3d 208, 210 (4th Cir.

1993); United States v. Isaacs, 947 F.2d 112, 114 (4th Cir. 1991).

            Here, the court viewed a photograph of Cox which showed

his black eye.    The injury was obvious and the court could safely

infer that it was painful.      We conclude that the district court did

not clearly err in determining that the enhancement applied.

            Accordingly,   we   affirm     the   sentence   imposed    by   the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                                      AFFIRMED




                                   - 3 -